      Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 1 of 8




                   UNITED STATES DISTMCT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


EN RE: ETfflCON PHYSIOMESH
FLEXIBLE COMPOSITE HERNIA                        MDL DOCKET NO. 2782
MESH PRODUCTS LIABILITY
LITIGATION                                          CIVIL ACTION NO.
                                                    l:17-md-02782-RWS




THIS DOCUMENT RELATES TO
ALL CASES



              PRACTICE AND PROCEDURE ORDER NO. 16
 (Amended Proposed Discovery, Scheduling, and Case Management Order
                              Initial Discovery Pool)

      Having heard the comments and considered the proposals of the parties

presented to this Court relative to case management, the Court ORDERS:


   1. Amendments and ioinder.


      a. Except as may be further ordered by the Court, all motions for leave to


         amend a complaint or to join additional parties shall be filed by Plaintiffs

         no later than sixty (60) days after the Court's selection of such case to be

         within the "Initial Discovery Pool" as described below.
   Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 2 of 8




2. General discovery rules.


   a. Applicability of rules. Except as otherwise provided by Order of this

      Court, the Federal Rules of Civil Procedure and the Local Rules of this

      Court shall apply in MDL 2782.

   b. Rule 26(a)(l) initial disclosures. The parties are relieved from any duty

      to provide initial disclosures pursuant to Fed. R. Civ. P. 26(a)(l) in any

      action that is, upon the date of entry of this Pretrial Order, a part ofMDL

      2782 or which thereafter becomes a part of the MDL 2782.

   c. Nothing in this Order should be interpreted as waiving, abridging,

      modifying or limiting any parties' rights under Lexecon v. Milberg Weiss,

      523 U.S. 26 (1998).

3. Selection of Cases for Individual Discovery:

   a. Selection of the initial pool of cases for individual discovery ("Initial

      Discovery Pool") shall involve cases chosen by the parties which will be

      selected on two different dates as described below. Other than provision

      of Plaintiff Profile Forms, the cases selected pursuant to this Order shall

      be the only cases that move forward with case-specific discovery, except


      upon further Order of the Court.
Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 3 of 8




b. Twenty-four (24) cases will be selected by the parties from a pool of all

   cases pending in MDL 2782 as of January 11, 2018. The selection shall

   be made by May 15, 2018 with a mutual exchange of lists. The plaintiffs

   shall select twelve (12) cases and the defendants shall select twelve (12)

   cases from this pool.


c. Plaintiffs will provide a completed Plaintiff Fact Sheet on each of the

   cases in the Initial Discovery Pool by June 15, 2018. Defendants will

   provide a completed Defendant Fact Sheet on each of the cases in the

   Initial Discovery Pool by July 31,2018.

d. Fact discovery on the cases chosen during the first selection shall begin

   immediately after the deadline for service of the Plaintiff Fact Sheets.

e. A second selection often (10) additional cases for inclusion in the Initial

   Discovery Pool shall be made on June 22, 2018 from a pool of all cases

   pending in MDL 2782 as of that date. The selection shall be made with a

   mutual exchange of lists. The plaintiffs shall select five (5) cases and the

   defendants shall select five (5) cases.

f. Plaintiffs will provide a completed Plaintiff Fact Sheet and completed

   Plaintiff Profile Form (if not otherwise already provided) for each of the

   cases chosen during the second selection by July 13, 2018. Defendants
  Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 4 of 8




      will provide a completed Defendant Fact Sheet for each of the Court-

      selected cases by August 21, 2018.

   g. Fact discovery on the cases chosen during the second selection shall

      begin immediately after the deadline for service of the Plaintiff Fact

      Sheets.


   h. The parties may serve case-specific written discovery in the Initial


      Discovery Pool cases, provided such discovery requests are not


      duplicative of the Plaintiff Fact Sheets or Defendant Fact Sheets. The

      Federal Rules of Civil Procedure shall apply to the case-specific written

      discovery.


   i. The parties are directed to work together to schedule the appropriate

      case-specific depositions in order to make a recommendation to the Court


      for the Trial Pool cases, as defined below.


5. Selection of Trial Pool Cases and Trial Cases from Initial Discover/ Pool.


   a. On or before April 15, 2019, the parties will select ten (10) cases from

      the Initial Discovery Pool which will proceed with expert discovery

      ("Trial Pool Cases"). The selection shall be made with a mutual

      exchange of lists. Plaintiffs shall select five (5) cases and Defendants

      shall select five (5) cases.
Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 5 of 8




b. Expert Disclosures: For each Trial Pool case, Plaintiffs' expert

   disclosures and reports shall be served by August 5, 2019. Defendants'

   expert disclosures and reports shall be served by September 9, 2019.

   Rebuttal and/or supplemental reports by Plaintiffs' experts shall be

   served by September 23, 2019. The parties will meet and confer with

   respect to the scheduling of expert depositions and depositions of experts

   will commence as of September 23, 2019. All expert discovery for the

   Trial Pool Cases shall be completed by December 20, 2019.

c. By November 29, 2019, each side shall submit to the Court, outside of

   the ECF system, a memorandum in support of their proposed manner of

   trial, order of selection of plaintiffs for trial, and timing oftrial(s). By

   December 6, 2019, the parties may submit a response to the opposing

   party's memorandum regarding the proposed manner of trial and order of


   cases for trial, and timing oftrial(s). On or before December 13,2019,

   the Court shall determine the manner of trial, the order of selection of

   plaintiffs for trial, and timing oftrial(s) ("Trial Cases").

d. Motions: Dispositive or Daubert motions shall be filed by in each of the

   Trial Cases by January 10, 2020. Responses shall be filed by January 31,

   2020. Replies shall be filed by February 14, 2020.
Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 6 of 8




e. General Daubert Motions. For the filing oiDaubert motions relating to

   general expert opinions (non-case-specific opinions), the parties are

   instructed to file only one Daubert motion per expert in the main MDL

   docket instead of the individual member case docket. Case-specific

   Daubert motions (addressing opinions applicable to only an individual

   Trial Case) should be filed only in the individual Trial Case. To the

   extent the same expert offers both general and case-specific opinions, the


   parties are directed to file any motion addressing the general opinions in

   the main MDL and any motion addressing the case-specific opinions in

   the appropriate Trial Case(s).

f. The Court will set the first trial for April 20, 2020. The Court will

   schedule a pre-trial conference for purpose of trial at an appropriate time.


   Deadlines for filing motions in limine in the Trial Cases will be

   established at a later date.


g. The parties are encouraged in making selections for Discovery Pool and


   Trial Pool cases to select cases that will be representative of all filed

   cases in order that the process of selection and trial will be a helpful

   process for evaluation of the entire docket of cases for trial and resolution


   of the entire docket of cases.
Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 7 of 8




h. Lead/Liaison Counsel shall be responsible for keeping counsel that they

   represent fully apprised of the scheduling of any depositions in MDL

   2782. As to Defendants' general experts, Plaintiffs' Lead Counsel shall


   designate who will question the witness.

i. Absent an Order from the Court to the contrary or agreement by the

   parties, all corporate and case-specific discovery for the Trial Cases shall

   be completed by July 29, 2019. However, nothing in this Order shall be

   constmed to limit other Plaintiffs from the Initial Discovery Pool, Trial

   Pool or any other MDL Plaintiffs from continuing corporate discovery.

j. The parties should coordinate the depositions of expert witnesses to the

   extent there is overlap in the use of experts in multiple Trial Pool Cases.

   Insofar as either party utilizes or relies on the same general (non-case-


   specific) expert or experts in multiple cases, those experts shall be

   deposed only once with respect to their general opinions, unless the

   expert has offered additional general opinions beyond the expert's initial

   expert report.
   Case 1:17-md-02782-RWS Document 461 Filed 06/20/19 Page 8 of 8




SO ORDERED, this 2^ day of ^^ 2019
          ', — —^ — —. - ^—^ —'


                               RICHARD W. STORY /
                               United States District Judg^
